IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA F | L E D

BILLINGS DIVISION NOV26 2019

Clerk, U S District Court
UNITED STATES OF AMERICA, Distri Montana
CR 11-140-BLG-SPW me
Plaintiff,
vs. ORDER
EDWIN ALBERTO JOHNSON,
Defendant.

 

 

Edwin Alberto Johnson’s supervised release is terminated as of the date of
this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

DATED this 2 day of November, 2019.

2 /

“SUSAN P. WATTERS
United States District Judge
